United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1856
                                    ___________

Elmer Webb, Sr.,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Pulitzer Publishing Company,             *
                                         *        [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: November 27, 1998

                                Filed: December 4, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Elmer Webb, Sr., appeals from the district court’s1 order granting summary
judgment to his employer in his action alleging race and age discrimination and
retaliation. Having carefully reviewed the record and the parties’ submissions on
appeal, we affirm the judgment of the district court for the reasons it stated. See 8th
Cir. R. 47B.

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-